Citation Nr: 1034829	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury based on instability.

2. Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

3. Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability.

4. Entitlement to an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left hand prior to September 7, 
2005.  

5. Entitlement to an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left hand from November 1, 2005.

6. Entitlement to a compensable evaluation for Dupuytren's 
contracture of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1969 to February 1971, 
and from November 1983 to June 1993.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
on brokerage for the RO in Reno, Nevada, and a July 2007 rating 
decision of the Reno RO.  The August 2004 rating decision granted 
an increased evaluation of 10 percent, effective January 7, 2004, 
for Dupuytren's contracture of both hands, and denied the 
appellant's claim for an evaluation in excess of 10 percent for 
residuals of a left knee injury.  The July 2007 rating decision 
granted entitlement to service connection for a right knee 
disability with an initial evaluation of 10 percent, effective 
from September 30, 2005.  An October 2005 supplemental statement 
of the case rating decision granted an increased evaluation of 20 
percent for residuals of a left knee injury from January 7, 2004 
, and assigned a temporary total rating under the provisions of 
38 C.F.R. § 4.30 for convalescence following surgery for 
Dupuytren's contracture from September 7, 2005, to October 31, 
2005.  Since the grants did not constitute a full grant of the 
benefits sought on appeal, the claims are still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In a January 2008 decision, the Board denied the claims.  The 
appellant filed a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an October 2009 Order, pursuant to a 
joint motion, the Court remanded the decision to the Board to 
comply with the appellant's request for a hearing before a 
Veteran's Law Judge at the RO and for readjudication.  In 
February 2010, the Board granted a separate 10 percent evaluation 
for left knee arthritis, and remanded the case for a hearing.

A March 2010 rating decision implemented the February 2010 Board 
decision, in part, as it assigned a separate 10 percent rating 
for left knee arthritis, effective from January 7, 2004.

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.  In the hearing, the appellant noted that he had 
applied for vocational rehabilitation services. 
 
The issue of entitlement to vocational rehabilitation 
services has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant's left knee disability results in severe recurrent 
subluxation or instability.

2.  The appellant's left knee arthritis is manifested by pain, 
including on use, productive of knee flexion limited to no worse 
than 100 degrees, with full knee extension.

3.  The appellant's right knee disability, to include 
degenerative joint disease and chondromalacia patella, is 
manifested by pain, including on use, productive of knee flexion 
limited to no worse than 110 degrees, with full extension, and no 
demonstration of malunion of the tibia and fibula, or recurrent 
subluxation or instability.

4.  The medical evidence does not show that the appellant's 
Dupuytren's contracture of the left hand results in limitation of 
motion of the thumb, index, or long fingers or ankylosis of any 
of the fingers or hand, prior to September 7, 2005.

5.  The medical evidence does not show that the appellant's 
Dupuytren's contracture of the left hand results in limitation of 
motion of the thumb, index, or long fingers or ankylosis of any 
of the fingers or hand, from November 1, 2005.

6.  The medical evidence does not show that the appellant's 
Dupuytren's contracture of the right hand results in limitation 
of motion or ankylosis of any of the fingers or hand.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
instability, residual of a left knee injury with meniscus tear, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disability, to include degenerative 
joint disease and chondromalacia patella, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left hand prior to September 7, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Code 5309 (2009).

5.  The criteria for an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left hand from November 1, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, 
Diagnostic Code 5309 (2009).

6.  The criteria for a compensable evaluation for Dupuytren's 
contracture of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and/or an effective date will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of the 
five elements of a "service connection" claim, to include an 
increased rating claim.

In VA correspondence to the appellant dated in February 2004, the 
appellant was informed of what evidence was required to 
substantiate his left knee disability and Dupuytren's contracture 
claims, and of his and VA's respective duties for obtaining 
evidence.  The Board observes the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, this 
case was recently overturned in part by the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  

Further, a March 2006 VCCA notice letter advised the appellant as 
to what is for consideration in the assignment of a disability 
rating and an effective date, in the event of award of any 
benefit sought, consistent with Dingess/Hartman.  Although the 
March 2006 letter was not sent prior to initial adjudication of 
the appellant's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice, he was provided time 
to respond with additional argument and evidence and the claims 
were readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in October 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
 
Because the July 2007 rating decision granted the appellant's 
claim for service connection for a right knee disability, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the July 2007 rating decision does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the appellant's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the appellant of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The March 2010 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.87, DC 6204), and included a description 
of the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the right 
knee disability.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with appropriate VA examinations in 
August 2009, May 2007, April 2006, September 2005, and June 
2004.  The appellant has not reported receiving any recent 
treatment specifically for the conditions (other than at VA, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The Board has considered the 
appellant's contention that the August 2009 VA examination was 
inadequate.  (See March 2010 Hearing Transcript, at page 15).  
Specifically, the appellant contended that he was seen by a nurse 
practitioner instead of an orthopedic physician and that he 
should have had an MRI.  After reviewing the August 2009 VA 
examination report, the Board finds that the VA examination 
report is extremely thorough and contains all of the information 
necessary to assign a disability evaluation.  The VA examiner 
considered a 2005 MRI report, conducted during the course of the 
appeal, and the examination report was cosigned by a VA 
physician.  The Board finds that the other VA examination reports 
are also thorough and supported by VA outpatient treatment 
records.  Therefore, the examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Applicable Law

a. Disability Evaluations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
An appeal from the initial assignment of a disability rating, 
such as the appellant's claim for a higher initial evaluation for 
a right knee disability, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

b. Disabilities of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  Id. § 4.45.

As a general matter, the Board observes that the words 'slight,' 
'moderate,' and 'severe' as used in the various diagnostic codes 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are 'equitable and just.'  See 38 
C.F.R. § 4.6 (2009).

II. Evaluation of the Knees

a. Applicable Law

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating contemplates moderate 
impairment due to recurrent subluxation or lateral instability, 
and a maximum 30 percent rating is warranted for severe 
impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and effusion 
into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg 
motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 concerns limitation of leg flexion.  A 10 percent 
evaluation is for application where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is limited 
to 15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who 
had both compensable limitation of flexion and compensable 
limitation of extension of the same leg must be rated separately 
under Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 9-98.



b. Analysis

i.	Left  Knee Disability

A June 1996 rating decision granted service connection for 
residuals of a left knee injury with an initial noncompensable 
evaluation.  A March 1997 rating decision granted an evaluation 
of 10 percent for residuals of a left knee injury.  On January 7, 
2004, the VA received a claim for an increased evaluation for his 
left knee disability.  The August 2004 rating decision on appeal 
confirmed and continued the 10 percent rating assigned.  An 
October 2005 rating decision granted a 20 percent evaluation 
effective January 7, 2004, for residuals of a left knee injury.  
In a February 2010 decision, the Board granted a separate 10 
percent evaluation for left knee arthritis.  

The appellant's claim for an increased rating was received on 
January 7, 2004.  As such, the rating period on appeal is from 
January 6, 2003.  38 C.F.R. § 3.400(o)(2) (2009).

Residuals of a Left Knee Injury with Meniscus Tear

The appellant is currently evaluated at 20 percent under 
Diagnostic Codes 5258-5257 for residuals of a left knee injury 
with meniscus tear.  As noted above, a 20 percent rating is the 
maximum rating assignable under Diagnostic Code 5258.  To obtain 
the next higher evaluation of 30 percent under Diagnostic Code 
5257, the left knee must have severe recurrent subluxation or 
lateral instability.  For the reasons that follow, the Board 
concludes an evaluation in excess of 20 percent is not warranted.

On examination in June 2004, the appellant reported having a dull 
tooth ache type pain within the left knee joint.  He denied 
having instability, incoordination or locking of the left knee.  
There was positive crepitus that was painful with flexion, 
extension, and squatting maneuvers.  

An August 2005 MRI of the left knee revealed findings consistent 
with a full thickness tear through the posterior horn of the 
medial meniscus.  Findings were consistent with a bone bruise 
involving the lateral femoral condyle.  The overall pattern 
suggested prior valgus stress type trauma to the left knee 
without significant rotational component.  

On examination in September 2005, the appellant's left knee had 
positive crepitus with flexion and extension, and tenderness 
along the medial joint line and popliteal area.  There was no 
left knee instability.  The collateral ligaments and cruciate 
ligaments were grossly intact without instability.  McMurray's 
meniscus test demonstrated crepitus with mild pain.  There was no 
knee laxity.

A November 2005 VA treatment record indicated that the appellant 
complained of giving way, pain, and swelling of both knees.  He 
had no effusion, joint line tenderness, or ligamentous 
instability, and his balance and McMurray tests were negative.  

An April 2006 VA examination report reflected that the appellant 
reported he felt his knees were unstable.  He reported being 
limited more by pain than by weakness, lack of endurance or 
fatigue.  He did not use any assistive devices.  Lachman and 
McMurray's tests were negative.  Collateral ligaments were not 
lax and patellar compression was slightly positive.  He exhibited 
a slightly antalgic gait.    

On VA examination in May 2007, the appellant complained of giving 
way, pain and swelling in the knees.  He did not report 
instability or episodes of dislocation or subluxation.  

An August 2009 VA examination report indicated the appellant 
reported left knee instability, but no episodes of dislocation or 
subluxation.  He described having flare-ups of joint disease in 
the left knee of moderate severity on a weekly basis.  There was 
no objective evidence of pain with active motion on the left 
side, but there was evidence of pain on the right side.  

Based on the overall evidence as described previously, the Board 
finds the appellant's disability picture is not more closely 
approximated by the next-higher 30 percent evaluation under 
Diagnostic Code 5257 for severe impairment due to recurrent 
subluxation or lateral instability.  In the June 2004 VA 
examination, the appellant denied having left knee instability.  
The September 2004 VA examiner found there was no left knee 
instability.  Although the appellant reported knee instability in 
the April 2006 VA examination, in the May 2007 VA examination, 
the appellant reported that his knee gave way, but he did not 
report instability or episodes of dislocation or subluxation.  
Similarly, in the August 2009 VA examination report indicated the 
appellant reported left knee instability, but no episodes of 
dislocation or subluxation.  The appellant did not report using a 
walking aid in any of his examinations.  In his March 2010 
hearing, the appellant did not report receiving treatment for his 
knee disability, other than ibuprofen for pain.  (See March 2010 
Hearing Transcript, at pages 3-4).  Therefore, although the 
evidence indicates the appellant has some knee instability, the 
Board finds that the appellant does not have severe impairment 
due to recurrent subluxation or lateral instability of the left 
knee, which would warrant a 30 percent evaluation.    

Thus, in light of the above findings, the Board concludes that 
throughout the rating period on appeal, the appellant's left knee 
lateral instability/recurrent subluxation symptomatology more 
nearly approximates the currently assigned 20 percent evaluation.  
The Board notes that because Diagnostic Code 5257 is not 
predicated on a limited range of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply and 
thus cannot serve as a basis for an increased rating here.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Accordingly, the 
Board concludes that a rating in excess of 20 percent under 
Diagnostic Code 5257 is not warranted for the appellant's left 
knee disability.

The Board has also contemplated whether any other diagnostic code 
might allow for an evaluation higher than 20 percent.  As the 
evidence fails to demonstrate tibia or fibula impairment, 
Diagnostic Code 5262 is not for application.  To this point, the 
Board has considered whether any Diagnostic Code could afford an 
evaluation in excess of the 20 percent assigned under Diagnostic 
Code 5257, thereby taking its place.  However, the Board finds 
that no other Diagnostic Codes are applicable.  The appellant has 
been assigned a separate evaluation of 10 percent for left knee 
arthritis.  

Based on the foregoing, the 20 percent evaluation assigned for 
residuals of a left knee injury is appropriate and there is no 
basis for an increased evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Left Knee Arthritis

By a rating decision dated in February 2010, the appellant was 
granted a separate 10 percent evaluation for left knee arthritis, 
under Diagnostic Code 5003, effective from January 7, 2004.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  When the limitation of motion of the specific 
joint involved is noncompensable, a 10 percent evaluation applies 
for each major joint or group of minor joints affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the knee is a major joint. 
38 C.F.R. § 4.45 (2009).  The normal range of motion of a knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).  Because the evidence of record 
demonstrates that the appellant has been diagnosed with 
degenerative arthritis and experiences limitation of motion, 
Diagnostic Codes 5260 and 5261 are for consideration. 
 
Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 20 
percent evaluation under this Code, the evidence must demonstrate 
leg flexion that is limited to 30 degrees.  A 30 percent rating 
applies where leg flexion is limited to 15 degrees.

In this case, the record reflects that on VA examination in June 
2004, the appellant's left knee had active flexion of 100 degrees 
and passive extension of 120 degrees.  The September 2005 VA 
examination report indicated the appellant had left knee flexion 
of 100 degrees.  In the April 2006 VA examination, the appellant 
had left knee flexion of 125 degrees.  On VA examination in May 
2007, his left knee flexion was 130 degrees, with passive left 
knee flexion of 140 degrees.  The August 2009 VA examination 
report indicated the appellant's left knee had flexion of 135 
degrees.  A noncompensable evaluation is warranted for flexion of 
60 degrees under Diagnostic Code 5260.  Therefore, the 
appellant's left knee flexion is well in excess of the criteria 
for a compensable evaluation, and does not correspond to a higher 
20 percent evaluation under Diagnostic Code 5260, which would 
require flexion limited to 30 degrees.  Thus, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 5260.  

Diagnostic Code 5261 concerns limitation of extension of the leg.  
Under this Diagnostic Code, a noncompensable evaluation is 
assigned where leg extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where leg extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where leg 
extension is limited to 15 degrees. 

The record reflects that on VA examination in June 2004, 
September 2005, April 2006, May 2007 and August 2009, the 
appellant had normal extension in his left knee.  Such findings 
correspond to the criteria for a noncompensable evaluation under 
Diagnostic Code 5261.  Therefore, the Board concludes that the 
appellant is not entitled to a higher evaluation under Diagnostic 
Code 5261.

X-ray studies have confirmed degenerative arthritis in both 
knees.  See August 2009 VA examination report.  As outlined 
above, there has been no demonstration of compensable limitation 
of motion.  Therefore, as the knee is a major joint, the findings 
are consistent with the currently assigned 10 percent rating 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a,  Diagnostic Codes 
5003, 5010. 

The Board has also considered whether any alternate Diagnostic 
Codes may serve as a basis for an increased rating.  However, the 
evidence of record does not demonstrate that the appellant 
suffers from ankylosis, as contemplated by DC 5256, dislocated 
semilunar cartilage, as contemplated by DC 5258, the absence of 
semilunar cartilage, as contemplated by DC 5259, impairment of 
the tibia and fibula, as contemplated by DC 5262, or genu 
recurvatum, as contemplated by DC 5263.  Therefore, the appellant 
is also not entitled to a higher evaluation under these 
Diagnostic Codes.

The Board notes that it has also considered application of 
38 C.F.R. § 4.40 and 4.45 in light of the Court's ruling in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The record 
demonstrates the appellant has complained of experiencing left 
knee pain.  However, none of the VA examinations indicated that 
the appellant had additional functional loss as a result of pain, 
weakness, fatigue or lack endurance upon repetition.  Although 
the August 2009 VA examiner noted that there was evidence of 
objective evidence of pain following repetitive motion, there 
were no additional limitations of the range of motion after three 
repetitions.  Additionally, the Board again notes that despite 
demonstration of noncompensable limitation of motion on objective 
range of motion evaluation, a 10 percent evaluation has been 
assigned under Diagnostic Code 5003, as the knee is a major 
joint.  Thus, the appellant has already been compensated for 
painful motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. 
App. at 206.  Further, the Board finds that there has been no 
demonstration, by clinical evidence or the appellant's testimony, 
of additional functional impairment comparable to the next higher 
evaluation under Diagnostic Code 5260 or 5261.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant, who had both compensable limitation of flexion and 
compensable limitation of extension of the same leg, must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with injury 
to the leg.  However, in the present case, the medical evidence 
of record does not establish limitation of either flexion or 
extension to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the left 
leg is not appropriate in this case.

Thus, in light of the above findings, the Board concludes that 
throughout the rating period on appeal, the appellant's left knee 
arthritis symptomatology more nearly approximates the currently 
assigned 10 percent evaluation.  Accordingly, the Board concludes 
that a rating in excess of 10 percent under Diagnostic Code 5260 
and 5261 is not warranted.  While the appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings, the reported symptoms are consistent with the 
assigned schedular evaluation.
In sum, although the appellant asserts that he is entitled to an 
increased evaluation for left knee arthritis, the Board finds 
that the medical evidence of record demonstrates that his overall 
disability picture more nearly approximates the criteria for the 
currently assigned 10 percent evaluation and that staged ratings 
are not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).
ii. Right Knee Disability

A July 2007 rating decision granted the appellant service 
connection for a right knee disability, to include degenerative 
joint disease and chondromalacia patella, with an initial 
evaluation of 10 percent, effective September 30, 2005.  The 
appellant contends that he is entitled to a higher evaluation.  
For the reasons that follow, the Board concludes that an 
evaluation in excess of 10 percent is not warranted.

On VA examination in September 2005, the appellant's right knee 
had flexion of 130 degrees and normal extension of 0 degrees.  A 
January 2006 MRI report of the right knee indicated there was 
possible synovial osteochondromatosis or joint mice noted in the 
right knee.  No fractures or subluxation was noted.  The April 
2006 VA examination report reflected that an MRI of the right 
knee showed loose foreign bodies and patellar calcinosis.  The 
right knee had flexion of 110 degrees and full extension.  
Lachman and McMurray's tests were negative.  On extension he had 
crepitation of the patella.  Collateral ligaments were intact and 
patellar compression was positive for both crepitation and pain.  
Repetition did not affect the appellant's range of motion, but 
did increase his discomfort.   

On VA examination in May 2007, the appellant's right knee had 
flexion of 135 degrees against gravity, and passive flexion of 
140 degrees.  Pain began at 60 degrees.  He had normal extension.  
The August 2009 VA examination report reflected that the 
appellant had right knee flexion of 125 degrees and normal 
extension.  There was no objective evidence of pain following 
repetitive motion, and there were no additional limitations after 
three repetitions of range of motion.  There was no joint 
ankylosis or instability.  He had an antalgic gait and did not 
use assistive devices.  He reported being able to walk more than 
a quarter mile, but less than a mile.  

The August 2009 VA examination report reflected that that he 
experienced giving way and instability of his right knee.  
However, he did not report episodes of dislocation or 
subluxation.  The appellant had an antalgic gait with evidence of 
abnormal weight bearing in his heels and medial great toes.  
However, he did not report using a walking aid.  He had right 
knee flexion of 0 to 125 degrees and normal right knee extension.  
There was evidence of pain following repetitive motion, but no 
additional limitation of range of motion after three repetitions.  
There was no joint ankylosis.  The appellant's right knee also 
had a possible nondisplaced meniscal tear. 

In a May 2009 statement, the appellant reported that his right 
knee was tender and appeared to have some swelling.  He reported 
that his right knee would slip when he walked down stairs.  He 
noted that after he was in a car for an hour or more, his knees 
locked up when he exited the car and he was unable to walk for a 
minute or so.  

The appellant's right knee disability is current evaluated at 10 
percent under Diagnostic Code 5010, for arthritis.  As noted 
above, degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of a specific joint is 
noncompensable under an appropriate Diagnostic Code, a 10 percent 
rating is for application for each such major joint.  The knee is 
a major joint.

A noncompensable evaluation is warranted for flexion of 60 
degrees under Diagnostic Code 5260.  Therefore, the appellant's 
right knee flexion is in excess of the criteria for a compensable 
evaluation, and does not correspond to a higher 20 percent 
evaluation under Diagnostic Code 5260, which would require 
flexion limited to 30 degrees.  Thus, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned where leg extension is limited to 5 degrees.  As the 
September 2005, April 2006, May 2007 and August 2009 VA 
examinations indicate the appellant had normal flexion of 0 
degrees, such findings correspond to the criteria for a 
noncompensable evaluation under Diagnostic Code 5261.  Therefore, 
the Board concludes that the appellant is not entitled to a 
higher evaluation under Diagnostic Code 5261.

As X-ray studies have confirmed degenerative arthritis in the 
right knee, and the Veteran has noncompensable limitation of 
motion of the right knee, the findings are consistent with the 
currently assigned 10 percent rating under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The Board has also considered whether any alternate Diagnostic 
Codes may serve as a basis for an increased rating.  However, the 
evidence of record does not demonstrate that the appellant 
suffers from ankylosis of the right knee, as contemplated by 
Diagnostic Code 5256, dislocated semilunar cartilage, as 
contemplated by Diagnostic Code 5258, the absence of semilunar 
cartilage, as contemplated by Diagnostic Code 5259, impairment of 
the tibia and fibula, as contemplated by Diagnostic Code 5262, or 
genu recurvatum, as contemplated by Diagnostic Code 5263.  
Therefore, the appellant is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board has also considered whether the appellant is entitled 
to a higher evaluation under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.  Although the 
appellant reported giving way and instability of his right knee 
in the August 2009 VA examination, upon physical examination the 
VA examiner reported that there was no instability.  In the 
previous VA examinations in September 2005 and May 2007, the 
appellant had not reported right knee instability.  In the 
absence of any objective clinical evidence of recurrent 
subluxation or lateral instability, the Board finds that the 
appellant is not entitled to a compensable evaluation under 
Diagnostic Code 5257.  

The Board notes that it has also considered application of 
38 C.F.R. § 4.40 and 4.45 in light of the Court's ruling in 
DeLuca, 8 Vet. App. at 206.  The record demonstrates the 
appellant has complained of experiencing right knee pain.  
However, the VA examinations did not indicate that he had 
additional functional loss of the right knee as a result of pain, 
weakness, fatigue or lack endurance upon repetition.  
Additionally, the Board again notes that despite demonstration of 
noncompensable limitation of motion on objective range of motion 
evaluation, a 10 percent evaluation has been assigned for the 
right knee, as a major joint, under Diagnostic Code 5003.  Thus, 
the appellant has already been compensated for painful motion.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. App. at 206.  
Further, the Board finds that there has been no demonstration, by 
clinical evidence or the appellant's testimony, of additional 
functional impairment comparable to the next higher evaluation 
under Diagnostic Code 5260 or 5261.  

Thus, in light of the above findings, the Board concludes that 
throughout the rating period on appeal, the appellant's right 
knee disability symptomatology more nearly approximates the 
currently assigned 10 percent evaluation.  Accordingly, the Board 
concludes that a rating in excess of 10 percent under Diagnostic 
Code 5010 is not warranted.  While the appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings, the reported symptoms are consistent with the 
assigned schedular evaluation.



III. Evaluation of Dupuytren's Contracture

a. Applicable Law

The appellant is currently evaluated for Dupuytren's contracture 
of his hands under Diagnostic Codes 5399-5309.  The Board notes 
that hyphenated Diagnostic Codes are used when a disability is 
rated by analogy under a Diagnostic Code.  38 C.F.R. § 4.27 
(2009).  There is no diagnostic code specifically for Dupuytren's 
contracture.  When an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  38 C.F.R. 
§ 4.27 (2006).  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
appellant's disability is evaluated as analogous to an injury to 
muscle Group IX, involving the forearm and intrinsic muscles of 
the hand.

In general, muscle group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56 (2009).  With respect to 
Diagnostic Code 5309, however, different criteria apply.  As 
indicated in that code, Muscle Group IX consists of the intrinsic 
muscles of hand, the thenar eminence, short flexor, opponens, 
abductor and adductor of the thumb, the hypothenar eminence, and 
the short flexor, opponens and abductor of the little finger.  
The forearm muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate manipulative 
movements.  The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Thus, injury to Muscle 
Group IX should be rated on limitation of motion, with a minimum 
10 percent assigned.  38 C.F.R. § 4.73, Diagnostic Code 5309, 
Note. 

As noted, Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly under 
38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) 
describes the cardinal signs and symptoms of muscle disability as 
loss of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of movement.

Moderately severe muscle disability is characterized by 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Relevant objective 
findings include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined above, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to keep 
up with work requirements.  Relevant objective findings include 
loss of deep fascia or muscle substance on palpation; abnormal 
muscle swelling and hardening in contraction; severe impairment 
of function compared with the corresponding muscles of the 
uninjured side as indicated by tests of strength, endurance, or 
coordinated movements.  If present, the following are also signs 
of severe muscle disability: diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing group 
of muscles.  38 C.F.R. § 4.56(d)(f).

b. Analysis

i. Dupuytren's Contracture of the Left Hand Prior to September 7, 
2005

The appellant contends that he is entitled to a rating in excess 
of 10 percent for Dupuytren's contracture of his left hand.  

On examination in June 2004, the appellant reported decreased 
function in his left hand because of contractures affecting ring 
and small fingers.  He denied loss of strength in his left hand, 
but reported that he had lost dexterity and had a difficult time 
cutting wood and moving logs using his left hand.  The report 
indicated that the appellant is right hand dominant.  On physical 
examination, there was no swelling, redness, deformity, 
dislocation or muscle atrophy noted in the joints.  There were 
visible nodules and puckering of dermal tissue over the flexor 
tendon on the palmar fascia of the ring fingers on his hand.  The 
appellant could not fully extend his ring and small finger on his 
left hand.  The ring finger and small finger were both extended 
15 degrees less than full extension.  The appellant's other 
digits had a normal range of motion.  Four discrete nodules were 
palpated along the course of the flexor tendon of the left hand 
with mild tenderness.  Joint function of the left ring finger and 
small finger was limited by pain and Dupuytren's contracture.  
Strength remained intact.  

The June 2004 VA examiner noted that the appellant's ring and 
little finger had less than full extension, however, under 
Diagnostic Code 5230, limitation of motion of the ring or little 
finger is noncompensable.  The only evaluation higher than 10 
percent under the criteria governing individual digits is a 20 
percent evaluation under Diagnostic Code 5228.  38 C.F.R. § 
4.71a, Diagnostic Codes 5228 to 5230 (2009).  The evaluation is 
available for limitation of motion of the thumb with a gap of 
more than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Diagnostic Code 
5228.  Diagnostic Code 5309 provides that the muscles should be 
evaluated under limitation of motion, however, there is no 
evidence the appellant had limitation of motion of the thumb.  
Therefore, an increased evaluation in excess of 10 percent is not 
warranted under that criteria.

Additionally, no other applicable Diagnostic Code would warrant 
an increased evaluation in this case.  Ankylosis in the major or 
minor little finger or ring finger is rated noncompensable under 
Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2009).  Extremely unfavorable ankylosis is to be rated as an 
amputation under DC 5156, but this code is not applicable here 
because the appellant's finger is not ankylosed (frozen) or 
amputated.  The criteria for evaluating muscle injuries of the 
hand contain several ratings in excess of 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5307 to 5308.  A 20 percent rating is 
available for impairment of the nondominant extremity extension 
of wrist, fingers, and thumb, or, adduction of the thumb, that is 
moderately severe or severe.  Diagnostic Code 5308.  A 20 percent 
rating is available for moderately severe flexion of the 
nondominant extremity wrist and fingers, with a 30 percent rating 
available if the disability is severe.  Diagnostic Code 5307.

As noted above, Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. 
§ 4.56(c) describes the cardinal signs and symptoms of muscle 
disability as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.

The record reflects that the appellant reported decreased 
dexterity and decreased function in the left hand because of 
contractures affecting his ring and small fingers.  The June 2004 
VA examination showed that the appellant's left hand strength 
remained intact.  Although his ring finger and small finger could 
not be fully extended, he retained a full range of motion in his 
other fingers.  Given the lack of findings of any impairment in 
the wrist, thumb, or the majority of the fingers of his left 
hand, the Board finds that higher evaluations under the criteria 
of Diagnostic Codes 5307 or 5308 are not warranted.  

The rating schedule provides that arthritis due to trauma, 
substantiated by X-ray findings, should be rated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 (arthritis due to trauma), 5003 
(degenerative arthritis).  There is no evidence the appellant had 
arthritis of his left hand prior to September 7, 2005.  

Additionally, prior to the September 2005 surgery, there is no 
indication the appellant had a scar on his left hand.  Therefore, 
a separate evaluation under the criteria for scars is not 
applicable.

The Board has also considered functional loss due to pain and 
weakness.  38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 206.  
The June 2004 VA examination report reflected that the appellant 
reported that his left hand had lost dexterity and he had a 
difficult time cutting wood and moving logs using his left hand.  
However, the June 2004 VA examination report reflected that the 
appellant had not lost strength in his hand, or his ability to 
extend his other three fingers.  As the appellant was right 
handed, the VA examiner noted that he was still able to write and 
shoot a gun.  Therefore, the Board finds that the evidence did 
not show additional functional limitations due to pain and 
weakness.

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.  In this case, 
the Board finds no provision upon which to assign an evaluation 
greater than 10 percent for the appellant's left hand disability.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ii. Dupuytren's Contracture of the Left Hand From November 1, 
2005

The appellant underwent partial left palmar fasciectomy with 
release of his ring and fifth fingers in September 2005.  A 
follow-up September 2005 VA treatment record indicated the 
appellant had good flexion of his fingers.  A temporary total 
convalescence rating (pursuant to 38 C.F.R. § 4.30) was assigned 
from September 7, 2005 through October 31, 2005.

On examination in April 2006, the left hand showed an incision in 
the palm with one nodule still remaining along the tendon for the 
fourth finger.  The VA examiner described the incision as 
slightly wrinkled and curving 8 centimeters over the hypothenar 
eminence.  The appellant's fifth finger was still contracted and 
lacked 30 degrees of full extension.  The fourth finger lacked 10 
degrees of full extension.  The metatarsophalangeal joints of 
both of those fingers lacked 5 degrees of full extension.  He had 
full flexion and the distal interphalangeal joints had a full 
range of motion.  The left nondominant hand was able to pull 105 
on the dynamometer, and 98 pounds with repetition.  The VA 
examiner noted that the left hand did not appear to have lost 
strength.  However, below the looping incision for the size of a 
twenty-five cent piece, the appellant was numb in the palm to 
fine touch and to a pinprick.  Below that, he was able to feel 
and could feel all of the fingertips on the left hand.  The 
appellant reported having pain in the left hand which was 
increased to 4 or 5 when utilizing it for tools.

A May 2007 VA examination report indicates the appellant reported 
that since his surgery, the little finger of his left hand had a 
large nodule on the base of the finger pulling the finger in 
towards the palm.  He reported that the inside of his finger was 
tingly and his hand hurt when lifting.  The appellant reported 
having moderate flare-ups to the left hand several times a week 
lasting a few minutes after overuse.  He noted that he could not 
longer wear his wedding ring on his ring finger as it was 
constantly swollen since the surgery.  On physical examination, 
there was no ankylosis of the digits.  The appellant had normal 
extension and flexion of the left thumb, index and long fingers.  
He was unable to extend his left ring and little fingers fully.  
The left ring finger lacked 30 degrees of full extension had 
extension at the DIP joint and lacked 10 degrees of full 
extension at the PIP joint.  The left little finger lacked 45 
degrees of full extension at the PIP joint and lacked 15 degrees 
of full extension at the DIP joint.  There was no additional 
functional impairment following repetitive use.

The May 2007 VA examiner noted that the left palm had a surgical 
scar that was well healed and nontender.  There were round 
nodules on the tendon of the left palm proximal to the ring 
finger and below the little finger.  There was no gap between the 
thumb pad and tips of the fingers on attempted opposition of 
thumb to fingers or finger and proximal transverse crease of the 
hand on minimal flexion of the finger.  Grip strength was good 
with minimal weakness.  The appellant had difficulty in twisting 
motion with left hand grip.  The appellant could lift 115 pounds 
in his left hand.  An x-ray showed minimal degenerative changes, 
other than a contraction deformity of the fifth finger and cystic 
change involving the tuft of the distal phalanx of the ring 
finger.

The appellant's VA treatment records reflect that he had 
Dupuytren's release surgery in February 2008.  A March 2008 
follow-up VA treatment record indicated that the incision was 
well healed and he had full extension of his fourth finger and 
was able to make a full composite fist.  He had some PIP flexion 
tightness in his fifth finger.  The small finger lacked 35 
degrees of full extension.  The appellant had full functional use 
of his hand.  

The appellant underwent a second left hand surgery in February 
2008.  An August 2009 VA examination report indicates that the 
appellant reported that since his second operation, the left ring 
and little fingers are constantly numb.  He reported development 
of a painful nodule on his palm under the base of the ring finger 
which started growing about a year ago.  

On examination in August 2009, the appellant's left index finger, 
left long finger, and left thumb had normal ranges of motion.  
The appellant could not fully extend his left ring finger and 
left little finger.  The left ring finger lacked 26 degrees of 
full extension at the DIP joint and lacked 34 degrees at the PIP 
joint.  The left little finger had lacked 36 degrees of full 
extension at the PIP joint and lacked 24 degrees at the DIP 
joint.  Although there was no decreased strength, there was 
decreased dexterity due to pain on twisting of the left hand 
caused by a nodule on his palm, and the decreased extension of 
the ring and little fingers.  There was no additional limitation 
of motion following repetitive motion. 

An August 2009 X-ray report indicated that there was no evidence 
of fracture, subluxation, bony erosion or significant joint space 
narrowing in the left hand.  The fourth and fifth fingers were 
held in mild flexion with no pathology noted in the joint spaces.

As noted above, the only evaluation higher than 10 percent under 
the criteria governing individual digits is a 20 percent 
evaluation under Diagnostic Code 5228.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5228 to 5230 (2009).  The evaluation is 
available for limitation of motion of the thumb with a gap of 
more than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Diagnostic Code 
5228.  Diagnostic Code 5309 provides that the muscles should be 
evaluated under limitation of motion, however, there is no 
evidence the appellant had limitation of motion of the thumb.  
Therefore, an increased evaluation in excess of 10 percent is not 
warranted under that criteria.

Additionally, no other applicable Diagnostic Code would warrant 
an increased evaluation in this case.  Ankylosis in the major or 
minor little finger or ring finger is rated noncompensable under 
Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2009).  Extremely unfavorable ankylosis is to be rated as an 
amputation under DC 5156, but this code is not applicable here 
because the appellant's finger is not ankylosed or amputated.  

As noted above, a 20 percent rating is available for impairment 
of the nondominant extremity extension of the wrist, fingers, and 
thumb, or, adduction of the thumb, that is moderately severe or 
severe.  Diagnostic Code 5308.  A 20 percent rating is available 
for moderately severe flexion of the nondominant extremity wrist 
and fingers.  Diagnostic Code 5307.  The May 2007 and August 2009 
VA examinations and VA treatment records reflect that although 
the appellant's left hand ring and little fingers had decreased 
extension, he had full flexion of his other fingers and wrist.  
Therefore, the Board finds the evidence does not support a 
finding of moderately severe impairment of the fingers.  Given 
the lack of findings of any impairment in the wrist, thumb, or 
the majority of the fingers of his left hand, the Board finds 
that higher evaluations under the criteria of Diagnostic Codes 
5307 or 5308 are not warranted.  

The rating schedule provides that arthritis due to trauma, 
substantiated by x-ray findings, should be rated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 (arthritis due to trauma), 5003 
(degenerative arthritis).  The August 2009 X-ray report did not 
indicate the appellant had degenerative arthritis of the left 
hand.  Therefore, the rating schedule for arthritis is not 
applicable.

The Board has considered whether a separate evaluation is 
warranted for scars from the appellant's two surgeries on his 
left hand.  The April 2006 VA examination report indicated the 
left hand had a slightly wrinkled incision curving 8 centimeters 
over the hypothenar eminence.  The appellant was numb in the palm 
to fine touch below the incision.  The May 2007 VA examination 
report indicated that the appellant had a well healed and 
nontender scar on his left hand.  The March 2008 VA treatment 
record report noted that the incision from the appellant's 
February 2008 surgery was well healed.  The August 2009 VA 
examination report indicated that he reported numbness and a pins 
and needles sensation over the surgical site.  However, the 
August 2009 VA examination report did not indicate the appellant 
had a painful scar.  The Board notes that there is no 
documentation that the scars are deep or cause limitation of 
motion.  As such, the appellant's scars are not shown to be of 
sufficient size or cause sufficient complaints or complications 
to qualify for a separate evaluation under Diagnostic Codes 7801 
to 7805.  

The Board has also considered functional loss due to pain and 
weakness.  38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 206.  
However, the May 2007 and August 2009 VA examination reports do 
not indicate that the appellant had additional functional 
limitation due to pain and weakness.  Therefore, a higher 
evaluation under DeLuca is not warranted.  

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.

In sum, the Board has considered all potentially applicable 
Diagnostic Codes, but finds there is no provision upon which to 
assign an evaluation greater than 10 percent for the appellant's 
left hand disability from November 1, 2005.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

iii. Entitlement to a compensable evaluation for Dupuytren's 
contracture of the right hand

The appellant was granted service connection for Dupuytren's 
contracture of both hands from July 1993.  Effective March 2009, 
the appellant received a separate noncompensable evaluation for 
Dupuytren's contracture of the right hand.  The appellant has 
contended that he is entitled to a compensable evaluation for 
Dupuytren's contracture of the right hand.  For the reasons that 
follow, the Board concludes that a compensable evaluation is not 
warranted.

As noted above, the appellant is right hand dominant.  In the 
June 2004 VA examination, the appellant reported that he was able 
to write, shoot a gun, and open jars without difficulty in his 
right hand.  The report indicated he had a normal range of motion 
of the fingers on his right hand and strength remained intact.  
The May 2007 VA examination report indicated the appellant 
reported fracturing his right hand in the mid-1970s.  There was 
no ankylosis of the appellant's fingers.  The right hand had one 
centimeter round nodule on the thumb pad, a one centimeter round 
nodule on the palmer aspect of the ring finger, and a nodule on 
the long finger.  The report indicated the appellant had a normal 
range of motion in the fingers of his right hand, and there was 
no additional functional impairment following repetition.  Grip 
strength was good and the appellant had minimal weakness.  Minor 
degenerative joint disease was noted in a May 2007 right hand x-
ray, with no acute abnormality or flexion deformity.  

The August 2009 VA examination report reflected that the 
appellant had nodules on his right hand, which were not painful.  
He reported that after holding the steering wheel his right hand 
hurt a little.  Upon physical examination, there was no loss of 
range of motion or objective evidence of pain or additional 
limitation after repetitive motion.  There was no gap between the 
right thumb pad and his fingers.  The August 2009 indicated there 
was no decreased strength or dexterity in the right hand.  The VA 
examiner noted the appellant had minimal degenerative joint 
disease and a healed boxer's fracture, without evidence of 
flexion deformity.

The appellant's Dupuytren's contracture of the right hand is 
evaluated under Diagnostic Code 5399-5309.  Injury to Muscle 
Group IX should be rated on limitation of motion, with a minimum 
10 percent assigned.  38 C.F.R. § 4.73, Diagnostic Code 5309, 
Note.  However, there is no indication the appellant has an 
injury to the muscles of his hands or forearms.  There is also no 
indication of limitation of motion of the fingers or wrist of the 
right hand.  Consequently, the Board finds that the appellant is 
not entitled to a compensable evaluation under Diagnostic Code 
5307, 5308, or 5309 for limitation of function, or Diagnostic 
Codes 5228 to 5230, for limitation of motion of individual 
digits.  See 38 C.F.R. § 4.71a.  Further, as there is no 
indication of ankylosis of the fingers of the right hand, a 
compensable evaluation is not warranted under Diagnostic Codes 
5216 to 5227.  

The rating schedule provides that arthritis due to trauma, 
substantiated by X-ray findings, should be rated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 (arthritis due to trauma), 5003 
(degenerative arthritis).  The May 2007 X-ray report indicated 
the appellant had minor degenerative joint disease of the right 
hand, with no acute abnormality or flexion deformity.  There is 
no evidence that the degenerative joint disease is related to 
Dupuytren's contracture.  Further, there is no indication of 
limitation of motion of the right hand due to arthritis.  The 
Board notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of one hand would be considered a 
single group of minor joints ratable on parity with a major 
joint, such as the wrist. 38 C.F.R. § 4.45, Diagnostic Code 5003.  
However, is no evidence of involvement of two or more major 
joints or minor joint groups, which would warrant a 10 percent 
evaluation under Diagnostic Code 5003.  

The appellant has not reported surgery for Dupuytren's 
contracture on his right hand, and the VA examination reports do 
not indicate he had scars on his right hand due to Dupuytren's 
contracture.  Therefore, the rating criteria for scars are not 
applicable.  

The Board has also considered functional loss due to pain and 
weakness.  38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 206.  
However, the May 2007 and August 2009 VA examination reports do 
not indicate that the appellant had additional functional 
limitation due to pain and weakness.  Therefore, a higher 
evaluation under DeLuca is not warranted.  

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.

In sum, the Board has considered all potentially applicable 
Diagnostic Codes, but finds there is no provision upon which to 
assign a compensable evaluation for his right hand disability.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability. See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for any disability at issue.  
38 C.F.R. § 3.321 (2009).
 



ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury based on instability is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left hand prior to September 7, 
2005 is denied. 

Entitlement to an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left hand, from November 1, 2005 
is denied.

Entitlement to a compensable evaluation for Dupuytren's 
contracture of the right hand is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


